DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 9 are pending
Claims 1 – 9 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiuchi et al. (J. Med. Chem., 2000).
The rejected clams cover’s, inter alia, a compound of formula (II)

    PNG
    media_image1.png
    88
    279
    media_image1.png
    Greyscale
.
However, Kiuchi discloses compound 48 on page 2948,

    PNG
    media_image2.png
    79
    95
    media_image2.png
    Greyscale
.
Claim Rejections - 35 USC § 102
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adachi et al. (US 6,214,873).
The rejected clams cover’s, inter alia, a compound of formula (II)

    PNG
    media_image1.png
    88
    279
    media_image1.png
    Greyscale
.
However, Adachi discloses 2-acetamido-1,3-dacecosy-2-(2-phenyletheyl)propane

    PNG
    media_image3.png
    83
    170
    media_image3.png
    Greyscale
, in column 33.
Claim Rejections - 35 USC § 102
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shrawat et al. (US 9,732,030).
The rejected clams cover’s, inter alia, a compound of formula (II)

    PNG
    media_image1.png
    88
    279
    media_image1.png
    Greyscale
.
However, Shrawat discloses 2-acetamido-2-phenethylpropane-1,3-diylacetate

    PNG
    media_image4.png
    123
    141
    media_image4.png
    Greyscale
 in column 12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

In accordance with MPEP § 2163, specifically state that for each claim drawn to a single embodiment or species:  (a) Determine whether the application describes an actual reduction to practice of the claimed invention; (b) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole; (c) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  (i) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole.   (ii) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Below is such comparison.

I.	Scope of claims
	In the instant case:  Claim 1 discloses a process for the preparation of fingolimod hydrochloride of formula (I)


    PNG
    media_image5.png
    90
    306
    media_image5.png
    Greyscale
 comprising the following steps:

    PNG
    media_image6.png
    574
    421
    media_image6.png
    Greyscale


II.	Scope of Disclosure
	Reduction to Practice
In the disclosure the converting compound of formula (II) to fingolimod hydrochloride is described as follows:
Step a) Preparation of 2-acctamido-2-(4-octanoylphenethy}) propanc-1,3-diyl
diacetate

    PNG
    media_image7.png
    117
    593
    media_image7.png
    Greyscale

Step b) Preparation of 2-sectamido-2-(4-octylphenethyl) propane-1,3-diyl diacetate

    PNG
    media_image8.png
    104
    587
    media_image8.png
    Greyscale

Step c) Preparation of Fingolimod free base

    PNG
    media_image9.png
    108
    615
    media_image9.png
    Greyscale

Step d) Preparation of Fingolimod Hydrochloride

    PNG
    media_image10.png
    104
    581
    media_image10.png
    Greyscale

III.	Analysis of Fulfillment of Written Description Requirement
	As stated supra, the MPEP states that written description for a single embodiment or species can be achieved if any description of sufficient, relevant, identifying characteristics that would lead on skilled in the art to the conclusion that the applicant was in possession of the claimed embodiment or species.
	Shrawat (US 9,732,030) disclose a process for the preparation of fingolimod and its salts.  
Preparation of 2-acetamido-2-phenethylpropane-1,3-dildiacetate
	
    PNG
    media_image11.png
    149
    498
    media_image11.png
    Greyscale

	
    PNG
    media_image12.png
    146
    501
    media_image12.png
    Greyscale

Preparation of fingolimod hydrochloride (I)
	
    PNG
    media_image13.png
    158
    504
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    25
    481
    media_image14.png
    Greyscale

	
    PNG
    media_image15.png
    119
    420
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    21
    246
    media_image16.png
    Greyscale

	
    PNG
    media_image17.png
    114
    409
    media_image17.png
    Greyscale

	
    PNG
    media_image18.png
    114
    479
    media_image18.png
    Greyscale

	In the case of the instantly claimed process, step d) is the last step disclosed in the process.  Step d) merely states that formula (II) produced in step c) is converted to obtain the fingolimod hydrochloride of formula (I).  There not teaching or discussion the claimed process how in the art would convert formula (II) to formula (I).  The preamble of claim is states that the process if for preparing the fingolimod hydrochloride of formula (I).  However, the last step, step d). does not disclose a process for obtaining formula (I).  
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. (MPEP 2163.05 I.A.).
In this case the specification describes as a critical feature of the invention is the teaching of a simple and industrially viable process for preparation of fingolimod or its hydrochloride by using formula (II) by a novel process.  (page 6, para. after structure of formula (II)).  The novel process is set out in the steps of Example 03.  One skilled in the art  would not be taught by the written description that any method could use formula (II) to produce the fingolimod hydrochloride of formula (I) but, only the method as disclosed in the specification that is specifically designed for the purpose of converting formula (II) to formula (I).
Claim Rejections - 35 USC § 112
Claims 1- 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for the preparation of fingolimod hydrochloride comprising steps a) – d) wherein step d) is as follows:
Step a) Preparation of 2-acctamido-2-(4-octanoylphenethy}) propanc-1,3-diyl
diacetate

    PNG
    media_image7.png
    117
    593
    media_image7.png
    Greyscale

Step b) Preparation of 2-sectamido-2-(4-octylphenethyl) propane-1,3-diyl diacetate

    PNG
    media_image8.png
    104
    587
    media_image8.png
    Greyscale

Step c) Preparation of Fingolimod free base

    PNG
    media_image9.png
    108
    615
    media_image9.png
    Greyscale

Step d) Preparation of Fingolimod Hydrochloride

    PNG
    media_image10.png
    104
    581
    media_image10.png
    Greyscale
. The claimed process, does not reasonably provide enablement for a process for preparation of fingolimod hydrochloride by steps a) – d) wherein any method can be used to covert the compound of formula (II) to the fingolimod hydrochloride of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or us the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to a process for the preparation of fingolimod hydrochloride of formula (I)

    PNG
    media_image5.png
    90
    306
    media_image5.png
    Greyscale
  comprising the following steps:


    PNG
    media_image6.png
    574
    421
    media_image6.png
    Greyscale




The scope of the invention in the claims is such that in step d) any method can be used to covert the compound of formula (II) to the fingolimod hydrochloride of formula (I).  
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the prior art is found in the teachings of Shrawat et al. (US 9,732030).
Preparation of fingolimod hydrochloride (I)
	
    PNG
    media_image13.png
    158
    504
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    25
    481
    media_image14.png
    Greyscale

	
    PNG
    media_image15.png
    119
    420
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    21
    246
    media_image16.png
    Greyscale

	
    PNG
    media_image17.png
    114
    409
    media_image17.png
    Greyscale

	
    PNG
    media_image18.png
    114
    479
    media_image18.png
    Greyscale

Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technology area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for converting the compound of formula (II) to the fingolimod hydrochloride of formula (I) in 4 steps in Example 03.  
However, the claim does not recite this critical feature use for converting the compound of formula (II) into the fingolimod hydrochloride of formula (I).
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the conversion of the compound of formula (II) to the fingolimod hydrochloride and the high unpredictability in the art as evidenced therein, failing to claim the processing step for the conversion of formula (I) to formula (II), one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the full scope of the claims where the claims proposes that any method will convert formula (II) to formula (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622